Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Data generating unit configured to generate pixel data in claims 1, 4, and11.
A first correction unit configured to correct misregistration in claims 1, 2, and 3.
A conversion unit configured to convert in claims 1, 4, 5, and 6. 
A second correction unit configured to correct a color misregistration in claims 4, 11, and 12.
A sensing unit configured to sense a color misregistration amount in claim 11.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof in Applicant’s PG Pub. US 20210117739 A1.

1) processor [0182]  performing the procedure in [0078] shown in FIGs 5 and 6.
2) processor [0182] performing the procedure in [0143] shown in FIGs 16 and 17.
3) processor [0182] performing the procedure of resolution conversion in [0143].
4) processor [0182] performing the procedure [0084] – [0086] to shift chip data.
5) optical sensor 113 [0050].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 



Allowable Subject Matter

Claims 1-13 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Ishikawa (US 2005/0117133 A1).  In the Applicant’s independent claim 1 the reference of Ishikawa does not teach:  a data generating unit configured to generate, based on input image data, pixel data items respectively corresponding to pixels equivalent to a second resolution higher than the first resolution, in association with positions of the pixels in the intersecting direction; a first correction unit configured to correct a misregistration amount from an interval equivalent to the first resolution at the overlapping portion between a predetermined chip and a chip arranged adjacent to the predetermined chip in the intersecting direction; and a conversion unit configured to convert a plurality of pixel data items equivalent to the second resolution into pixel data items of pixels equivalent to the first resolution corresponding to the positions of the plurality of pixel data items, the first correction unit being configured to correct the misregistration - 58 -10172518US01 amount at the overlapping portion with respect to pixel data obtained after a resolution thereof is converted by the conversion unit.   Ishikawa fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Art

Tsuchiya (JP 2007098772)

Abstract
PROBLEM TO BE SOLVED: To suppress occurrence of an image shift due to difference in recording length by a print head in the main scanning direction through a simple arrangement.
SOLUTION: An internal clock generating section 111 generates an internal clock CLK2 by using frequency division ratio information stored in a register 112. A D-type flip-flop circuit (D-FF) 113 latches inputted image data with the internal clock CLK2 generated from the internal clock generating section 111 and outputs them as latch data. When the period of the internal clock CLK2 is set longer than the period for transferring individual image data, the latch data are compressed by thinning the image data. When the period of the internal clock CLK2 is set longer than the period for transferring individual image data, the latch data are decompressed by complementing the image data.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675